B. E. SAEEOLD, J.
Tbe appellant, Downing, sold a tract of land to J. J. Bowland on tbe 7th of June, 1862, and gave bim a bond for titles, when the purchase-money should be paid. He took from Bowland a smaller tract of land in part payment, and two promissory notes for tbe remainder. On tbe 4th of October, 1862, Casander Starkie, as tbe administratrix of Daniel Starkie, deceased, recovered a judgment in tbe circuit court of Calhoun county against tbe said Archibald Downing and others, on which execution issued. On tbe 4th of September, 1863, Downing and wife made a deed for tbe land, purchased from bim by Bowland, to the appellees, who had purchased from Bowland. On the 22d of December, 1866, tbe sheriff of Calhoun county levied an execution, issued October 16th, 1866, on tbe judgment recovered by Mrs. Starkie, October 4th, 1862, on tbe said lands, as tbe property of Downing. This was tbe second execution issued on tbe judgment.
Tbe bill was filed by tbe appellees to enjoin tbe sale of tbe land, for. tbe satisfaction of this judgment. It was demurred to for want of equity. Tbe chancellor overruled tbe demurrer and perpetuated tbe injunction. This action of the court is now assigned as error.
Under tbe Code of 1852, a judgment was not a lien upon property, and tbe lien of an execution was lost by tbe lapse of an entire term without a reissue. If the statute of December 10th, 1861, gave a lien on this land to tbe judgment of Starkie, it was lost by tbe statute of December 8th, 1863, when she refused to take payment in Confederate money. In fact, both acts declare that tbe lien of tbe judgment shall be discharged by tbe refusal of tbe creditor to receive tbe currency designated.
One act is as valid as tbe other. If both are valid or void, Mrs. Starkie’s judgment is not a subsisting lien on this land. In tbe first instance, because she refused to take Confederate money, and in tbe other, because tbe executions were not continued from term to term, as required by tbe Code of 1852.
*268Before the issue of the execution in October, 1866, the legal title had passed to the appellees, by the deed of Downing and wife, in 1868. Downing had not, at that time, any interest in the land, subject to levy and sale under execution.
There is no error in the decree of the chancellor, perpetuating the injunction without prejudice to the cross bill interposed by Downing.
Decree affirmed.